Title: From Benjamin Franklin to Robert Troup, 10 August 1780
From: Franklin, Benjamin
To: Troup, Robert


Sir,Passy, Aug. 10. 1780.
I received the Letter you wrote me by Order of the Board of Treasury, dated Sept. 29. 1779. requesting me to procure Medals to be struck here agreable to the Several resolutions of Congress you inclosed to me. I have got one of them finished, that in Silver for Colonel Fleury; & two others, with the same Devices relating to Stony Point, one for Major General Wayne in Gold and one for major Steuart in Silver. They are well done, by the king’s medallist; But the Price is high, each Die costing 1000 Livres. Col. Fleurys is delivered to his Order here, he being returned to america. The other two will go by the first good Opportunity. I shall also forward the Engraving of the others as fast as possible.— Be pleased to present my Respects to the Board, who I wish had furnished me with the Devices proper for the Other medals, the Difficulty of pleasing myself with regard to them occasioning some Delay. I have the honour to be Sir, Your most obedient and most humble Servant
B Franklin
Robert Troup Esqr. Secretary to the Board of Treasury.
 
Notation: Letter from doct Franklin Passy Aug 10. 1780 to R Troup Secy bd. of treasy Read March 23. 1781
